EXHIBIT 31.1 CERTIFICATION BY CHIEF EXECUTIVE OFFICER I, Michael R. McElwrath, certify that: 1. I have reviewed this amendment to the annual report on Form 10-K/A for the fiscal year ended December 31, 2010, of Far East Energy Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:April 29, 2011 /s/ Michael R. McElwrath Michael R. McElwrath Chief Executive Officer
